Hodges, J.
A petition for certiorari in a civil case must, unless sued out in forma pauperis, be accompanied by a bond approved by the judge or magistrate of the court in which the case was originally tried. Civil Code of 1910, § 5185; Southern Ry. Co. v. Oliver, 13 Ga. App. 5 (78 S. E. 684); Sanford v. Wade, 17 Ga. App. 366 (86 S. E. 945). This court, following rulings of the Supreme Court, has held that “a certiorari bond not approved by the magistrate who tried the ease is void.” Lester v. Cone, 16 Ga. App. 571 (85 S. E. 766). The Supreme Court ruled, in Hester v. Keller, 74 Ga. 369, that “it makes no difference who attests the certiorari bond, . . it must be accepted and approved by the justice who tried the case.” In this ease the bond was approved by the clerk of the municipal court of Atlanta. Held, that the certiorari was void, and the judge of the superior court erred in refusing to dismiss the certiorari on motion.

Judgment reversed.